Case 3:21-cv-01365-CAB-DEB Document 1 Filed 07/29/21 PageID.1 Page 1 of 6



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda
 2   Cal. Bar No. 259178
 3   3111 Camino Del Rio North
     Suite 400
 4   San Diego, California 92108
     +1 310-997-0471
 5   nick@wajdalawgroup.com
     Counsel for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
 8
                                                            Case No. '21CV1365 CAB DEB
 9    SARAH M. HATCH,
10                                                          COMPLAINT FOR DAMAGES
                         Plaintiff,
11                                                            1. VIOLATION OF THE FAIR DEBT
             v.
                                                                 COLLECTION PRACTICES ACT,
12                                                               15 U.S.C. § 1692 ET SEQ.;
13    MIDLAND CREDIT MANAGEMENT, INC.,
14                       Defendant.                         JURY TRIAL DEMANDED
15
           NOW COMES Sarah M. Hatch (“Plaintiff”), by and through the undersigned attorneys,
16
     complaining as to the conduct of Midland Credit Management, Inc. (“Defendant”) as follows:
17

18                                       NATURE OF THE ACTION

19           1.     Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

20    Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.
21
                                         JURISDICTION AND VENUE
22
             2.     Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28
23
      U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.
24

25           3.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant is

26    domiciled in the Southern District of California, Defendant conducts business and maintains

27    significant business contacts in the Southern District of California.
28
                                                        1
Case 3:21-cv-01365-CAB-DEB Document 1 Filed 07/29/21 PageID.2 Page 2 of 6



 1                                                 PARTIES
 2             4.    Plaintiff is a natural person over 18-years-of-age.
 3
               5.    Defendant is a debt collection agency with its principal place of business located
 4
     at 350 Camino de la Reina, Suite 300, San Diego, California 92108. Defendant acted through its
 5
     agents, employees, officers, members, directors, vendors, heirs, successors, assigns, principals,
 6

 7   trustees, sureties, subrogees, representatives and insurers at all times relevant to the instant

 8   action.

 9                                FACTS SUPPORTING CAUSES OF ACTION
10
               6.    Plaintiff incurred a personal credit card debt with Credit One Bank for $1236.60
11
     (“subject debt”).
12
               7.    Thereafter, Plaintiff fell behind on payments and Defendant acquired the right to
13
     collect on the subject debt.
14

15             8.    Around January 2021, Defendant began placing phone calls to Plaintiff’s cellular

16   phone number (918) XXX-2724, in an attempt to collect on the subject debt.
17             9.    At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and
18
     operator of her cellular telephone number ending in 2724.
19
               10.   Soon after Defendant’s calls began, Plaintiff answered a call from Defendant and
20
     expressed that she no longer wanted to receive calls from Defendant.
21

22             11.   Failing to acquiesce to Plaintiff’s demand to cease calling, Defendant continued to

23   call Plaintiff’s cellular phone, with multiple calls taking place in one day and calls taking place

24   on back-to-back days.
25             12.   Defendant continued to place calls to Plaintiff’s cellular phone, where Plaintiff
26
     again requested Defendant to stop calling her.
27
               13.   Defendant has also placed multiple calls to Plaintiff’s cellular phone using Caller
28
                                                        2
Case 3:21-cv-01365-CAB-DEB Document 1 Filed 07/29/21 PageID.3 Page 3 of 6



 1   ID spoofing, which deliberately falsifies the information transmitted to Plaintiff’s Caller ID
 2   display to disguise the identity of the caller.
 3
             14.   Upon information and belief, Defendant spoofed its caller ID in order to trick
 4
     Plaintiff into answering its calls and willfully attempt to collect the subject debt from Plaintiff.
 5
             15.   Despite knowing that Plaintiff did not want to receive any further calls, Defendant
 6

 7   placed numerous calls to Plaintiff’s cellular phone following her request that the calls cease.

 8           16.   Defendant intentionally harassed and abused Plaintiff on numerous occasions by

 9   calling with such frequency as can be reasonably expected to harass.
10
             17.   Frustrated over Defendant’s conduct, Plaintiff spoke with attorneys regarding her
11
     rights, with the hope of ending the harassing attacks and unfair practices by Defendant.
12
                                                  DAMAGES
13
             18.   Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and
14

15   general well-being.

16           19.   Defendant’s phone harassment campaign and illegal collection activities have
17   caused Plaintiff actual harm, including but not limited to, invasion of privacy, intrusion upon and
18
     occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time and causing risk of
19
     injury by interrupting and distracting Plaintiff, aggravation that accompanies unsolicited
20
     telephone calls, emotional distress, mental anguish, anxiety, loss of concentration, diminished
21

22   value and utility of telephone equipment and telephone subscription services, the loss of battery

23   charge, and the per-kilowatt electricity costs required to recharge her cellular telephone as a result

24   of increased usage of her telephone services.
25           20.   Concerned about the violations of her rights and invasion of her privacy, Plaintiff
26
     was forced to seek the assistance of counsel to file this action to compel Defendant to cease its
27
     unlawful conduct, thus incurring costs and expenses.
28
                                                        3
Case 3:21-cv-01365-CAB-DEB Document 1 Filed 07/29/21 PageID.4 Page 4 of 6



 1              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 2             21.   Plaintiff restates and realleges paragraphs 1 through 20 as though fully set forth
 3
     herein.
 4
               22.   Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
 5
               23.   The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a
 6

 7   transaction due or asserted to be owed or due to another for personal, family, or household

 8   purposes.

 9             24.   Defendant is a “debt collector” as defined by §1692a(6) because it’s a business,
10
     the principal purpose of which, is the collection of debts and uses the mail and/or the telephones
11
     to collect delinquent accounts allegedly owed to a third party.
12
               25.   Moreover, Defendant is a “debt collector” because it acquired rights to the subject
13
     debt after it was in default. 15 U.S.C. §1692a(6).
14

15             26.   Defendant’s communications to Plaintiff were made in connection with the

16   collection of the subject debt.
17             27.   Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), and f through its unlawful
18
     debt collection practices.
19
           a. Violations of FDCPA §1692c
20
               28.   Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being
21

22   notified to stop. This repeated behavior of continuously and systematically calling Plaintiff’s

23   cellular phone after she demanded that it cease contacting her was harassing and abusive. Even

24   after being told to stop contacting her, Defendant continued its onslaught of phone calls with the
25   specific goal of oppressing and abusing Plaintiff into paying a debt the subject debt.
26
               29.   Moreover, Defendant was repeatedly notified by Plaintiff that Defendant’s calls
27
     were not welcomed. As such, Defendant knew that its conduct was inconvenient, unwanted, and
28
                                                       4
Case 3:21-cv-01365-CAB-DEB Document 1 Filed 07/29/21 PageID.5 Page 5 of 6



 1   distressing to Plaintiff.
 2         b. Violations of FDCPA §1692d
 3
             30.    Defendant violated §1692d by engaging in abusive, harassing, and oppressive
 4
     conduct by relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the
 5
     subject debt. Moreover, Defendant continued placing the calls after Plaintiff put Defendant on
 6

 7   notice that the calls cease.

 8           31.    Defendant violated §1692d(5) by causing Plaintiff’s telephone to ring in an attempt

 9   to engage Plaintiff in conversations regarding the collection of the subject debt with the intent to
10
     annoy, abuse, or harass Plaintiff.
11
           c. Violations of FDCPA §1692f
12
             32.    Defendant violated §1692f when it unfairly and unconscionably attempted to
13
     collect on a debt by continuously calling Plaintiff through harassing means. Defendant repeatedly
14

15   attempted to coerce Plaintiff into making a payments, and continuously pressuring her to provide

16   information about the subject debt. These means employed by Defendant only served to worry,
17   harass and cause distress to Plaintiff.
18
             33.    Defendant had been told by Plaintiff to stop calling her multiple times.
19
     Nevertheless, it persisted with its phone call campaign in contacting her, and knew that its
20
     conduct was inconvenient and harassing to Plaintiff.
21

22           34.    As an experienced debt collector, Defendant knew or should have known the

23   ramifications of collecting on a debt through never-ending harassing phone calls to the phones

24   of consumers in an attempt to collect on a debt.
25           35.    Upon information and belief, Defendant systematically attempts to collect debts
26
     through harassing conduct and has no procedures in place to assure compliance with the FDCPA.
27
             36.    As stated above, Plaintiff was severely harmed by Defendant’s conduct.
28
                                                        5
Case 3:21-cv-01365-CAB-DEB Document 1 Filed 07/29/21 PageID.6 Page 6 of 6



 1   WHEREFORE, Plaintiff, SARAH M. HATCH respectfully requests that this Honorable Court:
 2
            a. Statutory damages of $1,000.00, pursuant to§1692k(a)(2)(A) ;
 3          b. Enjoin Defendant from further communicating with Plaintiff;
 4          c. Actual damages, pursuant to15 U.S.C. §1692k(a)(2)(A);
 5          d. Reasonable costs & attorneys’ fees under to 15 U.S.C. §1692k(a)(3); and

 6          e. Such other relief that this Court deems just and proper.

 7
     Plaintiff demands trial by jury.
 8

 9

10   Date: July 29, 2021                                  Respectfully submitted,

11                                                        By: /s/ Nicholas M. Wajda
                                                          Nicholas M. Wajda, Esq.
12                                                        Cal. Bar No. 259178
                                                          Wajda Law Group, APC
13                                                        3111 Camino Del Rio North
                                                          Suite 400
14                                                        San Diego, California 92108
                                                          +1 310-997-0471
15                                                        nick@wajdalawgroup.com
                                                          Counsel for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
